         Case 3:11-cv-01729-EMC Document 100 Filed 04/15/21 Page 1 of 2



 1 Craig M. Collins (Bar No. 151582)
   Blum Collins, LLP
 2 707 Wilshire Blvd, Ste 4880

 3 Los Angeles, CA 90017
   Telephone: 213.572.0400
 4 Facsimile: 213.572.0401
   E-Mail: collins@blumcollins.com
 5
 6 Attorneys for Plaintiffs
 7 VIRGINIA THOMAS, ET AL.
 8
                                 UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
11 VIRGINIA THOMAS, GAIL ADAMS,                     Case No. CV 11-01729 EMC
   RODERICK CASEY, SANDRA DEAN,
12 MARCUS HILL, KIMYA HOGARTH,
   DEREK HOVER, LINDA JACKSON,                     PLAINTIFFS’ CASE MANAGEMENT
13 MICHAEL K. JACKSON, ALICIA LEWIS,               STATEMENT
   LONDON MCCLOUD, NICOLE MILNE,
14 SHELLY PARKER, MACHELLE PROCTER,
   DEAN SAUDER, MATTHEW STEPHAN,
15 DESMOND STRASSER-KING, each                     Date:        April 22, 2021
   individually and on behalf of all others        Time:        10:30 a.m.
16 similarly situated and the general public,      Dept.:       Courtroom 5, 17th Floor
17                        Plaintiffs,
18                vs.
19 HOWREY LLP, a District of Columbia limited
   liability partnership, and DOES 1-500,
20
                            Defendants.
21
22
23         Plaintiffs, Virginia Thomas, et al. (“Thomas”), by and through their undersigned counsel,

24 hereby submit their case management statement in advance of the case management conference
25 scheduled for April 22, 2021 at 10:30 a.m. in Courtroom 5.
26
27
28                                  CASE MANAGEMENT STATEMENT
                                                                                          CV 11-01729 EMC
         Case 3:11-cv-01729-EMC Document 100 Filed 04/15/21 Page 2 of 2



 1          This case remains pending in the United States Bankruptcy Court, Northern District of
 2 California (In re Howrey, LLP, Case No. 11-31376-DM). Allan Diamond is the Chapter 7 Trustee in

 3 the bankruptcy case.
 4          Opposing counsel declines to speak with us on the grounds that a bankruptcy stay prevents
 5 them from having to do anything or incur any attorney fees. Therefore, we are not able to submit a
 6 joint case management statement.
 7          In light of the pending bankruptcy stay, Thomas asks the Court to stay the current Case
 8 Management Conference scheduled for April 22, 2021, and reschedule it to a date after the
 9 bankruptcy stay has lifted or an alternative date selected by the Court.
10
11
12                                                FOR PLAINTIFF VIRGINIA THOMAS, ET AL.
13
14
     Dated: April 15, 2021                        By/s/Craig M. Collins
15
                                                         Craig M. Collins
16                                                       Blum Collins, LLP

17
18

19
20
21
22
23
24
25
26
27
28                                  CASE MANAGEMENT STATEMENT
                                                2                                         CV 11-01729 EMC
